The indictment charges appellant "did then and there unlawfully commit an aggravated assault and battery in and upon J.T. Herring and did then and there cut and wound J.T. Herring with a knife and did then and there, thereby and therewith inflict serious bodily injury upon said J.T. Herring." Appellant's punishment was assessed at a fine of $100 and six months imprisonment in the county jail. The motion for new trial for want of proper transfer from District to County Court came too late. This must be done inlimine.
Dr. Johnson dressed the wound and describes it as being about one and one-half inches long and three-quarters to one inch deep. He dressed the wound only once. The wound was what he calls an incisive wound, made with some sharp instrument or knife. The prosecutor testified that it inconvenienced him for a few days, and also described the wound practically as did the physician who dressed it.
It is urged that this evidence is not sufficient to sustain the allegation that it was a serious wound. Under the authorities we are of opinion that this contention is correct. We deem it unnecessary to cite the authorities. The question has been frequently before the court, and the courts and legal profession are familiar with these decisions. We would suggest upon another trial, if the evidence should develop as in this case, that a charge on self-defense be given. The State's evidence shows an assault by appellant upon Herring with a knife. *Page 251 
Appellant's testimony is that prosecutor struck him with an unopened knife, and after doing so, was trying to open it at the time that he, appellant, used his knife.
Because we are of opinion the evidence is not sufficient to show the injury inflicted was of a serious character as required by the law of aggravated assault, the judgment is reversed and the cause is remanded.
Reversed and remanded.